 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10
11   HECTOR MORALES,                               ) CASE NO. 2:18-cv-00704-MCE-AC
                                                   )
12                        Plaintiff,               ) ORDER OF DISMISSAL
                                                   )
13                  vs.                            )
                                                   )
14   EQUIFAX, INC.; COLUMBIA                       )
     COLLECTION SERVICE, INC.; and                 )
15   DOES 1 through 100, inclusive,                )
                                                   )
16                        Defendants.              )
                                                   )
17                                                 )
18
19                  Having considered the Stipulation for Dismissal of Defendant COLUMBIA
20   COLLECTION SERVICE, INC. (ECF No. 13), the Court rules as follows: Defendant
21   COLUMBIA COLLECTION SERVICE, INC. is hereby DISMISSED from this action with
22   prejudice. Each party shall bear its own costs and expenses.
23                  IT IS SO ORDERED.
24   Dated: January 9, 2019
25
26
27
28



     {00105031;1}                                  1
                                                                                ORDER OF DISMISSAL
     09427.00                                                           CASE NO. 2:18-cv-00704-MCE-AC
